Mr. Justice Craig delivered the opinion of the Court: This was a bill in equity, brought by Selz, Schwab & Co. against the collector of the town of Joliet, and the town, to enjoin the collection of á tax assessed on certain personal property of the firm for the year 1879. It appears from the bill, and the evidence introduced on the hearing, that Selz, Schwab & Co. were, in 1879, manufacturers of boots and shoes at the penitentiary at Joliet, by convict labor. They were also wholesale jobbers, in Chicago, of the goods manufactured at Joliet, and also of goods purchased in the eastern markets. In 1879, the assessor of the town of Joliet assessed the personal property of the firm, on hand May 1 at the manufactory in Joliet, at $100,000. This was reduced by the board of equalization to the sum of $85,140, upon which taxes were levied for that year, and a warrant issued to the collector, under which he was proceeding to collect the taxes when the bill was filed. The members of the firm all reside in Cook county, except Bunn, who resides in Sangamon county, and it is contended as the goods of the firm are all sold in Chicago, and the books and accounts of the firm are kept there, the assessment in Will county, on personal property there, is void,— in other words, the position is, that the personal property of merchants and manufacturers is taxable where their business as merchants is carried on. This position is predicated mainly on section 13 of the Eevenue law, which reads as follows: “The personal property of banks or bankers, brokers, stock jobbers, insurance companies, hotels, livery stablés, saloons, eating houses, merchants and manufacturers, ferries, mining companies, and companies not specially provided for in this act, shall be listed and assessed in the county, town, city, village or district where their business is carried on, except such property as shall be liable to assessment elsewhere, in the hands of agents. ” It is no doubt true that the personal property of bankers is taxable where the business of banking is transacted, of hotels where that business is carried on, and of merchants where that branch of business is transacted; but we do not think it follows, where one firm is engaged in merchandizing at one point and manufacturing at another, that the assessment should be made at the point where the mercantile business is transacted. It will not be contended that if one firm was engaged in selling goods at one point, keeping hotel at another, and insurance at another, the assessment of all the personal property of the firm required in each branch of business should be made at one place. The statute will not warrant such a position, and for the same reason, and upon the same principle, a firm engaged in merchandizing at one point and manufacturing at another, can not claim the right to have all its personal property, engaged in both branches of business, assessed at one place. ■ But, independent of this view, in order to arrive at a correct construction of section 13, it will be necessary to consider other sections of the same act bearing upon the same question. Section 7 declares: “Personal property, except such as is required in this act to be listed and assessed otherwise, shall be listed and assessed in the county, town, city, village or district where the owner resides. ” Section 9, of the same act, provides: “The property of manufacturers and others, in the hands of agents, shall be listed and assessed at the place where the business of such agents is carried on. ” It is manifest that section 7 has no application to the property of manufacturers situated as is the property in question, and hence complainants in the bill can set up no claim to relief under that section of the law. It will be observed that by the terms of section 9 all property of manufacturers in the hands of agents shall be assessed at the place where the business of such agent is carried on. An examination of the evidence in this case will, we think, show, beyond controversy, that the property upon which the assessment was made came directly within the terms of section 9. Morris Selz, one of the complainants, in his evidence says: “The business of the firm in manufacturing boots and shoes was carried on at the State prison in Joliet. The material used at the factory is bought in Milwaukee, Sheboygan, Chicago, Buffalo, New York, Pennsylvania, Ohio and Boston, and is shipped direct to Joliet, and does not pass through the Chicago house. The stock on hand at any given time at the Joliet penitentiary has not previously passed through our Chicago house. ” As to the amount of stock kept at the factory, he says: “The total amount of stock on hand at the Joliet penitentiary Christmas, 1878, including machinery, tools, etc., was $130,000 or $140,000, and I can not tell whether it was more or less on May 1, 1879, as the stock varies, and comes in $20,000 and $30,000 at a time.” The witness gives it as his judgment that the firm at no time in 1879 had, at Joliet, over $175,000. As to the authority of any one to manage the business at Joliet as an agent, the witness in substance said: “In all that would pertain to manufacturing, Henry J. Sawyer did in and about our business in Joliet, when I was absent, all that I would have done if present. He had general control of the manufacturing business, and of all the stock then oh hand at Joliet, and of all the machinery, and. of all the men that were employed, placing them and directing them how to work. He controlled that part of the business much more than I did myself. That was the condition of things in 1879, and is now. ” From this evidence it is plain that the complainants, as manufacturers, keep on hand at Joliet a large quantity of goods in the hands of agents, and by the express terms of section 9 the property was liable to assessment at Joliet. Here was an extensive business, in which was invested from $100,000 to $200,000 capital, and from four to five hundred men were constantly employed, and it has no more relation to the business carried on in the Chicago house than a similar factory would if located in Maine or upon-the island of Cuba. The property of complainants upon which the assessment was made had-its situs at Joliet. There it received the protection of the law, and there it should bear the burden of taxation. It is however said, in the argument, that complainants, if required to list their property in Joliet, may be liable to double taxation on the same property. The argument is, that no two assessors call for an assessment of property at the same date, and the property at Joliet might be assessed by the assessor there, then shipped to Chicago, and again assessed when the assessor called upon complainants to list their personal property in Cook county. This position is founded on a clear' misapprehension of the law. It is immaterial at what date an assessor makes an assessment. He assesses such property, and only such, as the owner had on hand on the first day of May. For example: all the personal property on hand in Chicago belonging to the firm on May 1 should be assessed at that place, and all personal property on hand at Joliet on the first day of May of each year, in the hands of agents, is liable to be assessed at that place. If this course is pursued the supposed difficulty will be removed. No part of the property on hand at Joliet on May 1, after it is assessed, will be liable to be assessed again, although it may be shipped to the house in Chicago, and be there at the time the assessor makes the assessment in that place, as complainants can only be required to list such property in Chicago as they may have on hand there on the first day of May. We think it plain, from the evidence, that the property at Joliet was, within the meaning of section 9 of the Revenue law, property of manufacturers in the hands of agents, and as such it had its situs at Joliet, and was liable to be assessed at that place. The decree of the circuit court will be affirmed. Decree affirmed.